ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Cireumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On September 283, 2002, the respondent was charged with possession of cocaine as a Class D felony. On December 3, 2002, the respondent pled guilty to the charge and was sentenced to 545 days imprisonment, all suspended upon 865 days probation. This Court suspended the respondent pendente lite on May 23, 2008.
Violation: The respondent violated Ind. Professional Conduct Rule 8.4(b), which prohibit an attorney from committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer in other respects.
Discipline: One (1) year suspension from the practice of law, effective May 28, 2008, without automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the parties and in accordance with the provisions of Admis.Disc.R. 28, Section 8(d).
All Justices concur.